WR-50,961-07 AP-77,054
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
          Barry C. Scheck, Esq.                                                  Transmitted 11/19/2015 2:50:19 PM
          Peter J. Neufeld, Esq.                                                   Accepted 11/19/2015 3:57:12 PM
          Directors                                                                                 ABEL ACOSTA
                                                                                                            CLERK
          Maddy deLone, Esq.
          Executive Director
          Innocence Project
          40 Worth Street, Suite 701
          New York, NY 10013
                                                                                November 19, 2015

          Tel 212.364.5340
          Fax 212.364.5341
          www.innocenceproject.org

                                                                   November 19, 2015


Abel Acosta
Clerk of the Court of Criminal Appeals
201 W. 14th St. Rm. 106
Austin, TX, 78701

         Re: EX PARTE RODNEY REED, Writ Cause No. WR-50,961-07
             RODNEY REED v. STATE OF TEXAS, Appeal No. AP-77,054
Dear Mr. Acosta:

        Please find attached to this electronic filing an ADVISORY REGARDING POTENTIAL
ERRORS IN THE TEXAS DEPARTMENT OF PUBLIC SAFETY’S DNA ANALYSIS along
with the attached exhibits. Mr. Reed currently has pending before the court an appeal pursuant to
Chapter 64 of the Code of Criminal Procedure as well an application for a Writ of Habeas Corpus
pursuant to Article 11.071 of the Code of Criminal Procedure. The enclosed advisory should be filed
into both cases. If you have any questions or concerns please do not hesitate to contact me at 212-364-
5980. Thank you very much.



                                                                   Sincerely.

                                                                   /s/ Bryce Benjet_______________
                                                                   Bryce Benjet
                                                                   Staff Attorney

         CC:      Matthew Ottoway, Assistant Attorney General
                  Bastrop District Attorney’s Office




Benjamin N. Cardozo School of Law, Yeshiva University
                                IN THE
                      COURT OF CRIMINAL APPEALS
                          AT AUSTIN, TEXAS
 EX PARTE                          §
                                   §     Writ Cause No. WR-50,961-07
 RODNEY REED,                      §
                                   §     Trial Cause No. 8701
 Applicant.                        §
 ___________________________________________________
                          IN THE
                COURT OF CRIMINAL APPEALS
                    AT AUSTIN, TEXAS
 RODNEY REED,                §
 Appellant,                  §
                             §     Appeal No. AP-77,054
 v.                          §
                             §     Trial Cause No. 8701
 STATE OF TEXAS,             §
 Appellee.                   §

    ___________________________________________________________

       ADVISORY REGARDING POTENTIAL ERRORS IN THE
    TEXAS DEPARTMENT OF PUBLIC SAFETY’S DNA ANALYSIS
    ___________________________________________________________

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:

      Rodney Reed files this advisory to inform the Court of notices provided by

the Office of the Attorney General, the Texas Department of Public Safety (DPS),

and the Texas Forensic Science Commission (FSC) that the DNA results reported

in Mr. Reed's case may be in error. Specifically, the Office of the Attorney

General has forwarded notices from DPS and FSC indicating that Mr. Reed's case
may have been affected by errors identified in both statistical databases relied on

by DPS as well as the manner in which DPS analyzed DNA mixtures. These

notices are attached as Exhibit 1. In response to this information, Mr. Reed has

asked DPS to review its work in the case, correct any errors, and provide the

materials necessary to evaluate DPS's review. A copy of this request is enclosed as

Exhibit 2.

      Mr. Reed currently has pending before the Court an appeal pursuant to

Chapter 64 of the Code of Criminal Procedure as well an application for a Writ of

Habeas Corpus pursuant to Article 11.071 of the Code of Criminal

Procedure. Because these proceedings involve a review of the record, any error in

the DNA analysis reported by DPS and introduced into the record has the potential

to materially affect this Court's determination of Mr. Reed's case.

      Undersigned counsel will keep the Court apprised of this matter as it

progresses.

                                              Respectfully submitted,

                                              /s/ Bryce Benjet______________
                                              BRYCE BENJET
                                              State Bar No. 24006829
                                              THE INNOCENCE PROJECT
                                              40 Worth St. Suite 701
                                              New York, New York 10013
                                              (212) 364-5340
                                              (212) 364-5341 (fax)




                                          2
                                              ANDREW F. MACRAE
                                              State Bar No. 00784510
                                              LEVATINO|PACE LLP
                                              1101 S. Capital of Texas Highway
                                              Building K, Suite 125
                                              Austin, Texas 78746
                                              (512) 637-8563
                                              (512) 637-1583 (fax)

                                              Attorneys for Applicant Rodney Reed



                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
Advisory has been e-filed and electronically served on the attorneys for the State
on this 19th day of November 2015:

Matthew Ottoway                             Bryan Goertz
Assistant Attorney General                  Bastrop District Attorney
300 W. 15th Street                          804 Pecan St.
Austin, Texas 78701                         Bastrop, Texas 78602




                                            /s/ Bryce Benjet_______________
                                            Bryce Benjet




                                        3